Civil action, indebitatus assumpsit, tried upon the following issue:
"In what amount, if any, are the defendants indebted to the plaintiff? Answer: $393 and interest."
Judgment on the verdict for plaintiff. Defendants appeal, assigning errors.
A careful perusal of the present record leaves us with the impression that the case has been tried substantially in agreement with the law bearing on the subject, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
The verdict and judgment will be upheld.
No error. *Page 854